Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on June 24, 2022. Claims 1-20 were pending in the Application. Claims 1-7, 9, and 11-20 are amended. No new claims have been added. No claims have been canceled. Claims 1, 11, and 20 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 11. Thus claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of 35 U.S.C. § 103, Applicant respectfully disagrees. Applicant submits that Claim 1, in part, recites "identifying, by the server, a category of the user based on the transaction request" as recited in claim 1. In contrast, George discloses that the processing device processes preference data. However, as shown in annotated Fig. 9A of George, determining consumer's preference is performed by the processing device, which is within the point of sale, rather than "by the server" as recited in claim 1.
Further, claim 1, in part, recites "activating, by the server, a service application on a user device of the user in an operation mode associated with the category of the user" as recited in claim 1. The tactile overlay, in George, is included in the consumer interface on the terminal of the "point of sale" of the vendor rather than "on a user device of the user" as recited in claim 1. 
Further, in George, the processing device 255, which installs the tactile overlay on the consumer interface of the point of sale based on consumer's preference, is also within the point of sale of the vendor rather than disclosing "activating, by the server, a service application on a user device of the user" as recited in claim 1.
Finally, Applicant submits that furthermore, claim 1, in part, recites "communicating, by the server, one or more payment transaction messages associated with the payment transaction, to the service application" and "receiving, by the server from the service application on the user device, authentication information” as recited in claim 1.
Thus, in George, the communication is between the consumer device and the payment terminal for the payment transaction messages as well as for authentication information rather than between "the server ... [ and] the service application" as recited in claim 1. Further, in George, the authentication information is received from the user by the point of sale rather than "receiving, by the server from the service application on the user device, authentication information" as recited in claim 1. For at least the foregoing reasons, Wurmfeld and George, alone or in combination, fail to teach or suggest each and every limitation recited in claim 1. Claim 1 is thus submitted to be patentable over Wurmfeld and George.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 1, as well as amended claims 11 and 20, are not patentable. Amended claim 1, as well as amended claims 11 and 20, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Sanchez-Llorenz (US 20190303904 A1) now applying to the applicable amended sections for claim 1, as well as to the amended claims 11 and 20.  
Therefore, the amended claim 1, and similarly amended claims 11 and 20, stand rejected under 35 U.S.C. § 103. Claims 2-10, which depend on claim 1, stand rejected under 35 U.S.C. § 103; and claims 12-19, which depend on claim 11, stand rejected under 35 U.S.C. § 103.

Claim Objections



Claim 16 is objected to because of the following informalities:
“ linking the received reference …” 

Claim Interpretation – Intended Use
Regarding Claim 1, Examiner notes that the following limitations: “receiving, …, a transaction request to process a payment …” is an intended use of “a transaction request”; and therefore, carries limited patentable weight. Additionally, similar language recited in claim 20. See MPEP § 2103 (I) (C).
Regarding Claim 18, Examiner notes that the following limitations: “The system of claim 11, … the service application that is operable in a plurality of operation modes such that each of the plurality …” is an intended use of “the service application”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 11 recites “a memory storing instructions that, when executed, cause the processor to perform …” The claim is not clear as to what is executing the instructions. Therefore, the scope of the claim is unclear.  Additionally, similar language is recited in claims 13-16 and 18. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-12, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sanchez-Llorenz et al (U. S. Patent Application Publication No. 20190303904 A1), herein referred to as Sanchez-Llorenz, and in view of Vukich et al (U. S. Patent No. 10878302 B1), herein referred to as Vukich.
Regarding claims 1, 11, and 20, Sanchez-Llorens discloses a method for communicating with a remotely activated service application, the method comprising: … identifying, by the server, a category of the user based on the transaction request ([0086]);
activating, by the server, the service application on a user device of the user, in an operation mode associated with the category of the user (FIG. 11, item 1106, and [0143]);
communicating, by the server, one or more payment transaction messages associated with the payment transaction, to the service application on the user device ([0050]);
receiving, by the server from the service application on the user device, authentication information ([0064]); 
authenticating, by the server, the user based on the authentication information received from the service application on the user device ([0090]-[0091]); and
processing, by the server, the initiated payment transaction upon successful authentication of the user ([0069] and [0074]).
With respect to claim 11, Sanchez-Llorens discloses a system for communicating with a remotely activated service application, the system comprising: a processor (FIG. 38, item 3802, and [0335]); and
a memory (FIG. 38, item 3804, and [0336]-[0337]) storing instructions that, when executed, cause the processor to perform operations comprising: …
With respect to claim 20, Sanchez-Llorens discloses a non-transitory computer readable medium having computer-executable instructions for communicating with a remotely activated service application that, upon execution by a processor, cause the processor to perform operations including (FIG. 38, item 3804, and [0336]-[0337]): …
Sanchez-Llorens does not specifically disclose, however, Vukich discloses receiving, by a server, a transaction request to process a payment transaction initiated at a payment terminal device utilizing a transaction card of a user ([Column 16, lines 32-47]);
Vukich teaches a deafblind-friendly transaction card. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a deafblind-friendly transaction card, as in Vukich, to improve and/or enhance the technology for temporarily provisioning functionality in a multi-device point-of-sale system, as in Sanchez-Llorens, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for disability challenged consumers to provide input to the point of sale (POS) terminal in order to more easily complete the transaction. Additionally, systems and methods are needed to provide the disability challenged consumer with a modified transaction process when triggered by the consumer’s device, such as a mobile device, transaction device, or payment device using a disability appropriate interface for providing input to the consumer interface of the POS terminal.
Regarding claim 2, Sanchez-Llorens and Vukich disclose the limitations of claim 1. 
Sanchez-Llorens further discloses the method of claim 1, wherein the category of the user is identified based on a first identification number of the transaction card, and wherein the transaction request includes of the first identification number (FIG. 11, item 1102, and [0141]-[0142).
Regarding claims 8 and 18, Sanchez-Llorens and Vukich disclose the limitations of claims 1 and 11. Sanchez-Llorens further discloses the method of claim 1, further comprising hosting, by the server, the service application that is operable in a plurality of operation modes such that each of the plurality of operation modes is associated with one of a plurality of categories, wherein the plurality of operation modes includes the operation mode and the plurality of categories includes the category of the user ([0086] and [0141]-[0142]).   
Regarding claim 9, Sanchez-Llorens and Vukich disclose the limitations of claim 1. Sanchez-Llorens does not disclose, however, Vukich discloses the method of claim 1, wherein the authentication information is entered by the user in a message format, wherein the message format is Morse code format and wherein the operation mode is one of a visual mode, an audio mode, or a vibration mode ([Column 5, lines 56-67] and [Column 6, lines 1-8]). 
Vukich teaches a deafblind-friendly transaction card. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a deafblind-friendly transaction card, as in Vukich, to improve and/or enhance the technology for temporarily provisioning functionality in a multi-device point-of-sale system, as in Sanchez-Llorens, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a point-of-sale (POS) customizable service that can include an application, module, or other service, which can be executed by a computing device, such as a server computer; and can interface with a POS application executed by a computing device at a retail location to customize the POS experience based upon disability challenged user identities, preferences, or the like. This POS customization for disability challenged users will allow such users to avoid making mistakes when completing transactions and make for a more pleasant experience during the transaction process.    
Regarding claim 10, Sanchez-Llorens and Vukich disclose the limitations of claim 1. Sanchez-Llorens further discloses the method of claim 1, wherein the category is a differently-abled category and one of a deaf-blind category, a mute-blind category, or a deaf-mute category ([0086]). 
Regarding claim 12, Sanchez-Llorens and Vukich disclose the limitations of claim 11. Sanchez-Llorens further discloses the system of claim 11, wherein the category of the user is identified based on a first identification number of the transaction card, wherein the transaction request includes the first identification number (FIG. 11, item 1102, and [0141]-[0142), 						
and wherein the category is a differently-abled category and one of a deaf-blind category, a mute-blind category, or a deaf-mute category ([0086]). 

Claims 3-4 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sanchez-Llorenz et al (U. S. Patent Application Publication No. 20190303904 A1), herein referred to as Sanchez-Llorenz, in view of Vukich et al (U. S. Patent No. 10878302 B1), herein referred to as Vukich, and in further view of Wurmfeld et al (U. S. Patent Application Publication No. 20190114623 A1), herein referred to as Wurmfeld.
Regarding claims 3 and 13, Sanchez-Llorens and Vukich disclose the limitations of claims 1-2 and 11-12. Sanchez-Llorens and Vukich do not disclose, however, Wurmfeld discloses the method of claim 2, further comprising assigning, by the server, one or more identification numbers to each of a plurality of categories for managing transaction card issuance to a plurality of users belonging to the plurality of categories, wherein the transaction card, issued to the user belonging to the category of the user, is associated with the first identification number assigned to the category of the user (FIG. 18, item 1802-1808, and [0203]). 
Wurmfeld teaches a dynamic transaction card. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a dynamic transaction card, as in Wurmfeld, and to include a deafblind-friendly transaction card, as in Vukich, to improve and/or enhance the technology for temporarily provisioning functionality in a multi-device point-of-sale system, as in Sanchez-Llorens, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a dynamic card that can be used in conjunction with settings stored on a mobile device to provide a dynamic card interface that may be understood by users with visual/audio impairments. These settings may indicate a particular visual impairment, such as nearsightedness, farsightedness, glaucoma, other visual impairments, or audio impairments. While transaction cards may be convenient for most users, they may present some difficulties for users who are deaf and/or blind. It may be difficult or even impossible for a deafblind individual to obtain information related to his or her account or a current transaction. This is especially true as card manufacturers are moving away from including raised print on the surface of transaction cards in favor of non-raised printed information.
Regarding claims 4 and 14, Sanchez-Llorens and Vukich disclose the limitations of claims 1-2 and 11-12. Sanchez-Llorens, Vukich, and Wurmfeld disclose the limitations of claims 3 and 13. Sanchez-Llorens and Vukich do not disclose, however, Wurmfeld discloses the method of claim 3, further comprising storing, by the server, in a database associated with the server, the one or more identification numbers that are assigned to each of the plurality of categories, wherein the category of the user is identified by referring the database based on the transaction request ([0201] and [0203]). 
Wurmfeld teaches a dynamic transaction card. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a dynamic transaction card, as in Wurmfeld, and to include a deafblind-friendly transaction card, as in Vukich, to improve and/or enhance the technology for temporarily provisioning functionality in a multi-device point-of-sale system, as in Sanchez-Llorens, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a dynamic card that can be used in conjunction with settings stored on a mobile device to provide a dynamic card interface that may be understood by users with visual/audio impairments. These settings may indicate a particular visual impairment, such as nearsightedness, farsightedness, glaucoma, other visual impairments, or audio impairments. While transaction cards may be convenient for most users, they may present some difficulties for users who are deaf and/or blind. It may be difficult or even impossible for a deafblind individual to obtain information related to his or her account or a current transaction. This is especially true as card manufacturers are moving away from including raised print on the surface of transaction cards in favor of non-raised printed information.

Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Sanchez-Llorenz et al (U. S. Patent Application Publication No. 20190303904 A1), herein referred to as Sanchez-Llorenz, in view of Vukich et al (U. S. Patent No. 10878302 B1), herein referred to as Vukich, and in further view of Edwards et al (U. S. Patent Application Publication No. 20130232037 A1), herein referred to as Edwards.
Regarding claims 5 and 15, Sanchez-Llorens and Vukich disclose the limitations of claims 1 and 11. Sanchez-Llorens and Vukich do not disclose, however, Edwards discloses the method of claim 1, further comprising: determining, by the server, a first time-duration for extending a time-out period for the payment transaction, based on the identification of the first predefined category of the user (FIG. 1, and [0026] and [0029]); and
communicating, by the server, to the payment terminal device, a time-out extension message with the first time-duration, wherein, based on the time-out extension message, the time-out period for the payment transaction is extended to the time-duration by the payment terminal device (FIG. 2, and [0059]).	
Edwards teaches techniques for personalizing self-checkouts. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include techniques for personalizing self-checkouts, as in Edwards; and to include a deafblind-friendly transaction card, as in Vukich, to improve and/or enhance the technology for temporarily provisioning functionality in a multi-device point-of-sale system, as in Sanchez-Llorens, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a technique through which a disability appropriate local mechanism, at the lane the user would like to use, allowing for an experience better suited to people with visual or physical impairments by allowing selected customizable features, such as modifying screen layouts that would enlarge main areas of the screen, and/or extend time out values to allow for a slower response time for visually impaired users.

Claims 6-7, 16-17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Sanchez-Llorenz et al (U. S. Patent Application Publication No. 20190303904 A1), herein referred to as Sanchez-Llorenz, in view of Vukich et al (U. S. Patent No. 10878302 B1), herein referred to as Vukich, and in further view of Rule et al (U. S. Patent No. 10776775 B1), herein referred to as Rule.
Regarding claims 6 and 16, Sanchez-Llorens and Vukich disclose the limitations of claims 1 and 11. Sanchez-Llorens and Vukich do not disclose, however, Rule discloses the method of claim 1, further comprising: receiving, by the server, from the service application activated on the user device, upon issuance of the transaction card to the user and prior to receiving the transaction request, reference authentication information, wherein the reference authentication information is entered by the user in a message format by way of the service application operating in the operation mode on the user device, the message format referring to a message format that is recognizable by the category of the user ([Column 9, lines 41-49] and [Column 10, lines 8-13]); and
linking, by the server, the received reference authentication information to the transaction card, wherein the user is successfully authenticated for the payment transaction based on a match between the authentication information and the reference authentication information ([Column 10, lines 8-13] and [Column 9, lines 53-61]). 
Rule teaches an NFC enabled card for consumer accessibility. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an NFC enabled card for consumer accessibility, as in Rule; and to include a deafblind-friendly transaction card, as in Vukich, to improve and/or enhance the technology for temporarily provisioning functionality in a multi-device point-of-sale system, as in Sanchez-Llorens, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a contactless card communicating with a secondary device to transmit accommodation or disability appropriate information, which facilitates the use of the device by a disability challenged user. By allowing a disability challenged user to communicate with a secondary device using a contactless card, disability challenged users, who would otherwise be unable to utilize a secondary device are more able to so.
Regarding claims 7 and 17, Sanchez-Llorens and Vukich disclose the limitations of claims 1 and 11. Sanchez-Llorens, Vukich, and Rule disclose the limitations of claims 6 and 16. Sanchez-Llorens and Vukich do not disclose, however, Rule discloses the method of claim 6, wherein the authentication information and the reference authentication information received by the server are in a first message format associated with the server, the first message format being different from the message format, and wherein the authentication information and the reference authentication information are translated from the message format to the first message format by way of the service application, prior to communicating to the server ([Column 10, lines 8-13] and [Column 9, lines 53-61]). 
Rule teaches an NFC enabled card for consumer accessibility. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an NFC enabled card for consumer accessibility, as in Rule; and to include a deafblind-friendly transaction card, as in Vukich, to improve and/or enhance the technology for temporarily provisioning functionality in a multi-device point-of-sale system, as in Sanchez-Llorens, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a contactless card communicating with a secondary device to transmit accommodation or disability appropriate information, which facilitates the use of the device by a disability challenged user. By allowing a disability challenged user to communicate with a secondary device using a contactless card, disability challenged users, who would otherwise be unable to utilize a secondary device are more able to so.
Regarding claim 19, Sanchez-Llorens and Vukich disclose the limitations of claim 11. Sanchez-Llorens, Vukich, and Rule disclose the limitations of claim 16. Sanchez-Llorens and Rule do not disclose, however, Vukich discloses the system of claim 16, wherein the message format is Morse code format and wherein the operation mode is one of a visual mode, an audio mode, or a vibration mode ([Column 5, lines 56-67] and [Column 6, lines 1-8]).
Vukich teaches a deafblind-friendly transaction card. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a deafblind-friendly transaction card, as in Vukich, and to include an NFC enabled card for consumer accessibility, as in Rule, to improve and/or enhance the technology for temporarily provisioning functionality in a multi-device point-of-sale system, as in Sanchez-Llorens, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a contactless card communicating with a secondary device to transmit accommodation or disability appropriate information, which facilitates the use of the device by a disability challenged user. By allowing a disability challenged user to communicate with a secondary device using a contactless card, disability challenged users, who would otherwise be unable to utilize a secondary device are more able to so.

Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Klein et al (U. S. Patent Application Publication No. 20180095588 A1) – System and Method for Disabled User Assistance
Klein recites embodiments of a system and method for assisting disabled users to include: a display configured to receive an input from the disabled user; a set of tactile cues proximal the display; and a processing system configured to: store an assistance map, and map the touch input to a digital input based on the assistance map. Klein was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692